325 S.W.3d 399 (2010)
Avril SLAVIN, M.D., Appellant,
v.
ST. JOHN'S MERCY HEALTH CARE and West County Radiological Group, Inc., Respondents.
No. ED 91925.
Missouri Court of Appeals, Eastern District, Division Two.
August 24, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 26, 2010.
Application for Transfer Denied December 21, 2010.
Matthew J. Ghio, St. Louis, MO, for appellant.
James M. Paul, Thomas O. McCarthy, Patricia M. McFall, St. Louis, MO, for respondents.
*400 Before ROY L. RICHTER, C.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Avril Slavin appeals the judgment of the trial court dismissing her petition for failure to state a claim. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(5).